Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ying Duan on 07/05/2022.

Ellipses indicate the unrecited portion of the claim remains the same
The application has been amended as follows: 
Claim 1 is amended as follows
“…
the cleaning nozzle unit further comprises:
tip end liquid passages and tip end air passages, wherein each tip end air passage and tip end liquid passage communicate with a respective one of the plurality of injection ports
the tip end liquid passages connect an outlet of the inner liquid passage and the respective injection ports; and
the tip end air passages connect outlets of the inner air passages and the respective injection ports in one to one correspondence,
the tip end liquid passages and the tip end air passages meet, respectively, at a junction before the respective injection ports,
…”

Claim 2 has been amended as follows:
“The cleaning nozzle unit according to claim 1,
wherein in a case that the cleaning nozzle unit is installed in an on-vehicle camera, the object is a lens of the on-vehicle camera, the lens having a spherical shape, and the plurality of injection ports are disposed at angles so that the mixtures hits each other at an apex of the lens

Claim 3 has been amended as follows:
“The cleaning nozzle unit according to claim 2, 
wherein a number of the plurality of injection ports is two, and 
an angle formed by the two injection ports is 50 degrees or more, and less than 180 degrees seen from the apex of the lens.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendments to the claims overcome the previous rejection in view of the Hahn reference and there does not appear to be any prior art on the record which would supply one of ordinary skill in the art with reasonable motivation to modify Hahn in a manner to render the invention of claim 1 obvious.
References Gokan (US20150151722A1) and Gokan (US20150203077A1), hereafter G1 & G2 respectively, appear to be the closest prior art. Which showcase all but the inner air passages and lid body (see Figs.4-6 of G1 & G2). Both G1 and G2 discloses the possibility of multiple inner air passages ([0057] of G1 & [0072] of G2). Thus, the resulting difference lies in the lid body. Ina discloses an elastically deformable lid body which prevents fluid flow and opens by fluid pressure (see previous action disclosing specifics of Ina). As the separate components of the claim are disclosed by the references, the question remains as to whether one of ordinary skill in the art in be motivated to supply the lid body of Ina to either of G1 or G2. It is believed that such a person having ordinary skill in the art would not perform such a modification. In the case of the inner liquid passage being defined as ref 23, it is understood that the passage does not utilize a lid body as it is undesirable. The G1 & G2 references desire the ability for fluid to flow backwards in order to prevent liquid from remaining in a storage location when not required (see G1 [0030] & G2 [0033]). In the alternative case, where the inner liquid passage is defined to be one of ref 11a (in the embodiment with 1 liquid passage and two air passages), both G1 and G2 indicate that there is a desire to ensure no liquid remains in the storage (G1 [0042] & G2 [0047]). The storage container is meant to stay at a neutral pressure, i.e. without vacuum or overpressure (G1 [0031 & 0053] & G2 [0034]). Accordingly, pumping pressure which supplies liquid into the container does not remain to forcefully expel the liquid through the nozzle. Inclusion of a lid body, in the claimed configuration, would not only not serve any purpose, but also induce the very issue attempting to be avoided, accidental delivery of remaining fluid within the container during a drying air blow step (G1 [0042] & G2 [0047]). Although one of ordinary skill in the art is more than capable of modifying either of G1 or G2 to include the lid body of Ina, they would not only find no reason to do so, other than impermissible hindsight. Further, the very inclusion of such a feature would be detrimental to the beneficial aspects of G1 and G2 and appears to be taught against.
Accordingly, claim 1 and its dependents, are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711